NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted December 21, 2017* 
                               Decided December 21, 2017 
                                              
                                         Before 
 
                             DIANE P. WOOD, Chief Judge 
                              
                             JOEL M. FLAUM, Circuit Judge 
                              
                             DIANE S. SYKES, Circuit Judge 
 
No. 16‐3664 
 
HECTOR R. DeJESUS,                               Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Central District of Illinois.
                                                  
      v.                                         No. 1:14‐cv‐01260 
                                                  
SALVADOR A. GODINEZ, et al.,                     Sara L. Darrow, 
      Defendants‐Appellees.                      Judge. 
 
                                        O R D E R 

        Hector DeJesus, an Illinois prisoner at Hill Correctional Center, brought this 
lawsuit under 42 U.S.C. § 1983 after he was beaten by his cellmate. He asserted that 
Hill’s cell‐placement policy and its failure to provide adequate nutrition caused the 
attack and demonstrated the prison officials’ deliberate indifference to a serious risk of 
harm. He further claimed that Wexford Health Sources, Inc. and its staff, who provide 
medical services at Hill, had a cost‐cutting policy that caused them to be deliberately 


                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐3664                                                                             Page 2 
 
indifferent to his injuries. Ultimately, Judge Darrow entered summary judgment for the 
defendants, and DeJesus appeals. We affirm the judgment. 
         
        We recite the facts in the light most favorable to DeJesus, the non‐movant. Proctor 
v. Sood, 863 F.3d 563, 564 (7th Cir. 2017). Beginning in May 2012, prison officials started 
a pilot program to serve two meals per day—brunch and dinner—instead of three. The 
menu was adjusted so that each inmate received the same number of calories, 
eight ounces of protein (up from six), and at least five fruit or vegetable options a day (a 
new requirement). The IDOC’s dietician attested that two meals a day instead of three 
was adequate nutrition for an otherwise healthy person. But DeJesus testified that in 
practice, starting in 2009, portion sizes were continually reduced, and several items on 
the menus never made it to the prisoners or were inedible. At times the meal trays were 
nearly empty, and DeJesus once heard the kitchen manager admonishing the staff to 
give out “little bits.” As a result, DeJesus says, many inmates who could not afford 
commissary items were starving. This included his cellmate, who attacked him for his 
commissary money. 
         
        As for cell placements, at IDOC intake, all inmates are initially screened to 
determine whether they can have a cellmate. Then, upon arriving at Hill, each inmate is 
interviewed by staff to learn more specific information about him. Afterwards, the 
Placement Office assigns cells, which requires an official to assess whether two inmates 
will get along. They consider, among other things, each inmate’s age, size, gang 
affiliation, release date, and history of violence as well as possible racial tension. An 
inmate can raise housing concerns at any time but is moved only if an investigation 
reveals a problem. 
         
        DeJesus is Puerto Rican, and in July 2012, was 61 years old and not 
gang‐affiliated. His cellmate at the time, Jamie Evans, was African American, 20 years 
younger, bigger in size and physically stronger than DeJesus, and not recorded as 
gang‐affiliated. They had not been flagged as incompatible. On July 8, while DeJesus 
was sitting on the toilet, Evans unexpectedly attacked, punching, kicking, and choking 
him. The beating ended only when DeJesus agreed to give Evans his commissary 
money. A passing guard took DeJesus to the prison’s medical clinic. 
          
        At the clinic, DeJesus first showered on his own, and then was examined by two 
nurses, defendants Sarah Faetanini and Lorna Stokes. The nurses recorded that he 
suffered a “superficial laceration” on his forehead and abrasions on his body. The injury 
report states that DeJesus had no trouble talking, sitting, or walking, nor did he have 
No. 16‐3664                                                                          Page 3 
 
shortness of breath or bruising. DeJesus says he was in worse shape—he could barely 
talk or breathe and had bruises all over his body. The nurses did not refer him to see the 
doctor; instead they cleaned his wounds and gave him ibuprofen before he was taken to 
investigative segregation. A week later, Stokes and a different nurse saw DeJesus at sick 
call because he was complaining of back pain. They did not report any swelling, 
bruising, or difficulty with walking, standing, or sitting. Once again they gave him pain 
medication and did not refer him to a doctor. DeJesus testified that Stokes accused him 
of “bullshitting” the nurses about having broken bones, explaining he just had sore 
muscles that needed exercise instead. 
         
        On July 25, after reviewing the earlier treatment notes, Dr. Kul Sood examined 
DeJesus, finding no tenderness or bruising on his back and normal range of motion and 
vitals. DeJesus asked Dr. Sood to take x‐rays, but Dr. Sood refused, saying x‐rays caused 
cancer. Instead, Dr. Sood prescribed Naprosyn, an anti‐inflammatory, for DeJesus’s 
pain and ordered a follow‐up appointment for August 1. On that day too, his exam was 
unremarkable, although DeJesus still complained of a little tenderness in his back. 
Dr. Sood extended his Naprosyn prescription by five days. 
         
        After that, DeJesus’s complaints related to the assault became sporadic. In late 
August he complained that his back and rib cage had been hurting since the attack. He 
had no visible signs of discomfort, but a nurse gave him ibuprofen for the pain. This 
repeated in May and August 2013; medical staff observed no objective signs of 
discomfort but gave him pain medication anyway. In March 2014, a nurse gave him 
ibuprofen and ordered x‐rays of his thoracic and lumbar spine and his chest. The x‐ray 
results revealed that DeJesus had a pectus excavatum deformity in his thoracic wall, 
which is a congenital defect, and that his spine had spurring and slight scoliosis, which 
an outside radiologist said were both degenerative changes. DeJesus, on the other hand, 
believes that the attack injured his back, causing his continuing pain. 
          
        Two weeks before Evans attacked, DeJesus had sent a transfer request to 
defendant Shawn Gibbs, one of the correctional officers who assigned cellmates; 
DeJesus said that Evans was “too loud” and “aggressive from day one.” He received no 
response. Gibbs attested that he never got any letter from DeJesus about any “problem 
with his cell.” DeJesus admits that Evans had never threatened him and that he had no 
reason to believe that Evans would physically attack him. 
         
          DeJesus filed suit in June 2014. In his amended complaint, DeJesus alleges that 
the prison had a policy of intentionally celling vulnerable inmates with “dangerous 
No. 16‐3664                                                                           Page 4 
 
predators” while also reducing the food served to starve the “predators” into being 
violent. According to DeJesus, these policies led directly to Evans’s attack in July 2012 in 
order to take his commissary money. DeJesus further alleges that Wexford had a policy 
of providing inadequate treatment to save money. This policy, he alleges, caused the 
medical staff to ignore his requests for an x‐ray and instead just give him medicine, 
which was ineffective. 
        
       During discovery DeJesus filed several motions to compel, asking Judge Darrow 
to order the defendants to turn over, among other things, records of all violent activity 
at the prison (or at least data summarizing this activity) and two of his cellmates’ 
(including Evans’s) rap sheets. The defendants objected on many grounds, including 
that these requests were overly burdensome because they spanned years and the 
defendants had only monthly reports; they covered information in confidential files; 
and their disclosure would create “safety and security” risks. The judge agreed with the 
defendants that they could not produce nonexistent information (such as the summaries 
DeJesus wanted) and that some of the documents would involve security risks, so she 
denied DeJesus’s motion. 
        
       Throughout the litigation, DeJesus was keen on getting testimony from a medical 
expert. He moved for the recruitment of counsel in part because he thought counsel 
could obtain an expert witness to review his x‐rays. (The court never specifically 
addressed that issue in denying the motion but concluded generally that DeJesus could 
competently litigate his claims.) He also separately requested twice that the court 
appoint an independent expert to examine the x‐rays. Although the medical staff 
believed that the x‐rays showed degenerative changes and a congenital defect, he 
thought that the abnormalities were caused by his cellmate’s assault. Judge Darrow 
denied his first request on the grounds that DeJesus did not need an expert and that 
DeJesus appeared to want his own, partial expert witness, not the independent expert 
Rule 706 contemplates. The judge denied the second motion as moot upon entering 
summary judgment for the defendants. 
         
       Judge Darrow granted the motions for summary judgment of the state (IDOC) 
defendants and the medical (Wexford) defendants on all claims. The judge understood 
DeJesus’s claims to be that (1) the Wexford defendants were deliberately indifferent to 
the serious injuries his cellmate inflicted; (2) the prison’s brunch system was an 
unconstitutional condition of confinement; and (3) Hill’s alleged cell‐placement policy 
was unconstitutional. She also posited that DeJesus intended to raise a failure‐to‐protect 
theory of relief. After granting judgment for certain individual defendants for lack of 
No. 16‐3664                                                                           Page 5 
 
personal involvement and Wexford for DeJesus’s failure to establish that there was a 
policy in play (the only way to hold Wexford liable), the judge concluded that DeJesus 
had not offered enough evidence to raise a genuine issue of material fact about any 
remaining defendant’s culpability. 
          
        On appeal, DeJesus first argues that the district judge wrongly construed his 
contentions about inadequate food as a freestanding claim. Instead, he says, he 
challenged that policy only as part of his claim that prison officials created a substantial 
risk of harm to older, weaker inmates by placing them in cells with starving 
“predators.” We take DeJesus at his word and do not consider whether the brunch 
system provided inadequate nutrition in violation of the Eighth Amendment.   
         
        As for DeJesus’s interrelated contentions that two of Hill’s supposed policies— 
intentionally pairing stronger cellmates with weaker ones and starving them to spark 
conflict—violate the Eighth Amendment, they are unfounded. He says that Hill staff 
celled him with “large, younger predators” who were part of gangs and used “food 
rations which stimulated them into robbing and threatening” him. The IDOC 
defendants’ motivation in having these policies, he contends, is to use the “predators” 
as “a form of [ ] discipline,” making inmates “co‐operate” with prison staff, and to 
increase commissary profits, which “pay for the fat pay checks of the commissary and 
kitchen staff” and help “feed the [IDOC] staff lavish meals in separate kitchens.” And 
DeJesus thinks that they targeted him specifically, using dangerous cellmates to punish 
him because he left a job in the kitchen to attend school instead. Once their plan 
worked, they then “conspired with the medical staff” “to conceal evidence” of his 
injuries.   
         
        At the summary‐judgment stage, DeJesus had an evidentiary burden to meet, 
and he fell short. The IDOC defendants set forth evidence showing that prison policy 
was to house compatible inmates together, and that the policy required them to 
consider many different factors, including size differences and gang affiliation. 
Affidavits from the correctional officers who assigned cells stated that they followed 
this policy in DeJesus’s case. DeJesus has no contrary evidence; he simply infers from 
his experiences, and those of a few other inmates, that at Hill there was an official policy 
of housing older, weaker inmates with younger, stronger, gang‐affiliated ones. But his 
suspicions, even when expressed under oath, are not evidence that creates a genuine 
issue of material fact. See Aguilar v. Gaston‐Camara, 861 F.3d 626, 630–31 (7th Cir. 2017). 
         
No. 16‐3664                                                                            Page 6 
 
        The same is true of DeJesus’s claim that prison officials had a policy of starving 
inmates to cause them to prey on weaker cellmates so that the officials both had job 
security and gained commissary profits to fund their paychecks and staff kitchen. 
DeJesus could testify about what he personally experienced, but his belief that his 
experiences stemmed from official prison policy, again, are pure speculation. 
See Consolino v. Towne, 872 F.3d 825, 830 (7th Cir. 2017); McGee v. Adams, 721 F.3d 474, 
483–84 (7th Cir. 2013). Not only that, his theories simply do not make sense. 
         
        Aside from the claims about Hill’s unlawful policies, DeJesus also, at times, 
seems to argue that defendant Gibbs (who was responsible for cell placement) or others 
knew about, yet failed to protect him from, “a substantial risk of serious harm” from 
Evans. See Farmer v. Brennan, 511 U.S. 825, 847 (1994). For example, he emphasizes that 
he had reported that Evans was “aggressive” before he was attacked. Gibbs, for his 
part, denies ever receiving DeJesus’s request to be moved. Assuming that DeJesus’s 
version is true, however, his transfer request referring to Evans as “aggressive” falls 
short of being a report of “a specific, credible, and imminent risk of serious harm” that 
would sufficiently put Gibbs on notice, especially since DeJesus admits that even he had 
no idea Evans would attack. See Gevas v. McLaughlin, 798 F.3d 475, 481 (7th Cir. 2015). 
          
        Regarding the Wexford defendants, DeJesus maintains that they were not 
entitled to summary judgment on his claim that they ignored or undertreated his 
injuries from the attack. He points to certain parts of his testimony that the judge did 
not recount, such as his own description of his injuries, Stokes’s comment that he was 
lying about having broken bones, and Dr. Sood’s statement that x‐rays cause cancer. 
Assuming first that his condition was objectively serious (which the defendants 
contest), none of these statements, alone or in combination, would allow a reasonable 
jury to conclude that the medical staff’s behavior fell so outside the applicable standard 
of care that they were not basing treatment on their medical judgment. See Proctor, 
863 F.3d at 568; Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). The record reflects 
“active treatment” by the medical staff, including multiple examinations, dispensing of 
medication, and eventually, a diagnostic x‐ray. See Cesal v. Moats, 851 F.3d 714, 723 (7th 
Cir. 2017). This kind of “meaningful and ongoing assessment of a patientʹs condition is 
the antithesis of ‘deliberate indifference.’” McGee, 721 F.3d at 482. 
          
        Plainly, DeJesus disagrees with Dr. Sood’s decision not to order x‐rays shortly 
after the attack, but his dissatisfaction with that choice does not, without more, establish 
that Dr. Sood was deliberately indifferent. See Pyles, 771 F.3d at 409; Johnson v. Doughty, 
433 F.3d 1001, 1013 (7th Cir. 2006). Moreover, “the question whether an X‐ray or 
No. 16‐3664                                                                            Page 7 
 
additional diagnostic techniques or forms of treatment is indicated is a classic example 
of a matter for medical judgment.” Estelle v. Gamble, 429 U.S. 97, 107 (1976). And 
although DeJesus believes that the attack caused his back problems, he is not competent 
to deliver this opinion and has no medical evidence to support it. 
           
        To that end, DeJesus argues that the district judge abused her discretion in 
denying his motions for a court‐appointed expert who would examine the x‐rays of his 
back and spine. See FED. R. EVID. 706(a). But Rule 706 is used to appoint a neutral expert 
to interpret complex information for the trier of fact, not to represent the interests of one 
party, as DeJesus appears to think. See Kennedy v. Huibregtse, 831 F.3d 441, 443 (7th Cir. 
2016). The district judge reasonably concluded here that an expert would not have been 
helpful. See FED. R. EVID. 702; Gil v. Reed, 381 F.3d 649, 659 (7th Cir. 2004). And even if an 
appointed expert had disagreed about what the x‐ray showed with respect to the cause 
of DeJesus’s pain, disagreement among doctors, without evidence that one is not 
exercising medical judgment, is not evidence of deliberate indifference. See Pyles, 
771 F.3d at 409. 
          
        Finally, we will not disturb the district court’s discovery rulings. DeJesus 
contends that records of other violent incidents at the prison and his cellmates’ rap 
sheets were not confidential and would help establish that the prison polices caused 
pervasive violence. But a record of prison violence would say nothing of its cause, so 
having the data would not assist DeJesus in proving that the supposed policies existed. 
Further, the judge accepted the defendants’ objection that giving DeJesus information 
about other inmates would cause privacy concerns and security risks. This was not an 
abuse of her considerable discretion over discovery matters. See Jones v. City of Elkhart, 
Ind., 737 F.3d 1107, 1115–16 (7th Cir. 2013). 
         
        We have reviewed DeJesus’s remaining contentions, including those regarding 
Wexford’s purported cost‐cutting policy and individual defendants’ personal 
involvement, and none has merit. Accordingly, we AFFIRM the judgment.